      Case 2:19-cv-08783-AS Document 37 Filed 03/01/21 Page 1 of 2 Page ID #:776




1    LISA C. GILINGER LAW OFFICES
     LISA GILINGER
2    635 N. Alisos Street
     Santa Barbara, California 93103-2557
3    Telephone Number: 805-568-5370
     Fax number: 805-568-5149
4    E-mail: lisa@lisagilinger.com
     Attorney for Plaintiff
5
     TRACY L. WILKISON
6
     Acting United States Attorney
7    DAVID M. HARRIS
     Assistant United States Attorney
8    Chief, Civil Division
     CEDINA M. KIM
9    Assistant United States Attorney
     Senior Trial Attorney, Civil Division
10

11   LYNN HARADA
     Special Assistant United States Attorney
12         Social Security Administration
           160 Spear Street, Suite 800
13         San Francisco, California 94105
           Telephone: (415) 977-`8977
14         E-Mail: Lynn.Harada @ssa.gov
     Attorneys for Defendant
15

16   NICHOLE C. KLOCKO                          CASE NO. CV 19-8783-AS
                                             )
17              Plaintiff,                   )
     vs.                                     ) [Proposed] ORDER AWARDING
18                                           ) EAJA ATTORNEY FEES
     ANDREW SAUL,                            )
19   Commissioner, Social Security,          )
20            Defendant.                     )
     _______________________________
21

22         Based upon the parties’ Stipulation for Award of EAJA Fees, IT IS ORDERED

23


                                                -1-
      Case 2:19-cv-08783-AS Document 37 Filed 03/01/21 Page 2 of 2 Page ID #:777




1    that fees and expenses in the amount of $5,200.00 as authorized by 28 U.S.C. § 2412,
     and costs in the amount of $0 as authorized by 28 U.S.C. § 2412(d), be awarded subject
2
     to the terms of the Stipulation.
3
     DATE: March 1, 2021
4
                                                           / s / Sagar
                                                  ____________________________
5                                                 HONORABLE ALKA SAGAR
6                                                 United States Magistrate Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


                                               -2-
